456 F.2d 1048
George H. T. DUDLEY, Appellant,v.Russell B. JOHNSON.
No. 71-1969.
United States Court of Appeals,Third Circuit.
Argued Jan. 25, 1972.Decided March 10, 1972.

George H. T. Dudley, Charlotte Amalie, St. Thomas, V. I., pro se.
Russell B. Johnson, Christiansted, St. Croix, V. I., pro se.
Before SEITZ, Chief Judge, and ALDISERT and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Plaintiff, appellant, seeks a reversal of a district court determination that a portion of the property owned by him is subject to a lease in favor of defendants.  We cannot say that the factual findings are clearly erroneous and therefore affirm the ruling of the trial court.


2
The district court also rendered a declaratory judgment that defendant had the yearly right to renew the existing lease until 1976.  Plaintiff contends that the extension agreement, properly construed, gave defendant the yearly right to renew only to 1973.  The extension agreement provided that the lease was "extended at the termination hereof for an additional five (5) years. . . ." The original lease was for one year with the right to renew yearly for four more years (1971).  We find no error in the district court's interpretation that the "termination" of the original lease referred to the end of the original lease with yearly renewals.


3
The judgment of the district court will be affirmed.